NUMBER 13-20-00003-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

NORMA DELEON,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Counsel for appellant filed a motion to dismiss her appeal. Appellant signed both

the motion and an affidavit.    We find the motion and affidavit together meet the

requirement of Texas Rule of Appellate Procedure 42.2(a) that appellant and her attorney

must sign a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without

passing on the merits of the case, we GRANT the motion to dismiss and DISMISS the
appeal.

      Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.


                                                             LETICIA HINOJOSA
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of September, 2020.




                                            2